TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-98-00452-CR






Mark Giessen, Appellant



v.



The State of Texas, Appellee







FROM THE COUNTY COURT AT LAW NO. 5 OF TRAVIS COUNTY


NO. 473-346, HONORABLE WILFORD AGUILAR, JUDGE PRESIDING






PER CURIAM

Appellant Mark Giessen pleaded no contest to an information accusing him of
driving while intoxicated, second offense.  Tex. Penal Code Ann. §§ 49.04(a), 49.09(a) (West
Supp. 1999).  The county court at law adjudged appellant guilty and sentenced him to
incarceration for ninety days.

The State moves to dismiss this appeal on the ground that it was not timely
perfected.  See Tex. R. App. P. 26.2(a)(1).  Sentence was imposed on June 8, 1998.  Appellant's
notice of appeal was file-stamped on June 23, 1998.  The stamp is partially obscured by text, and
the State has misread it as indicating that notice of appeal was filed on July 23.  Because the record
reflects that appellant timely perfected appeal, the State's motion to dismiss is overruled. 

Appellant represents himself on appeal.  A reporter's record was not requested and,
after appellant was given notice and an opportunity to cure, the appeal was submitted for decision
without a reporter's record.  See Tex. R. App. P. 37.3(c)(1).  Appellant did not file a brief or
respond to this Court's notices.  See Tex. R. App. P. 38.8(b)(4).  We have examined the record
before us and find no fundamental error that should be considered in the interest of justice.

The judgment of conviction is affirmed.


Before Chief Justice Aboussie, Justices Powers and Kidd

Affirmed

Filed:   December 29, 1998

Do Not Publish